Citation Nr: 9921466	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 of Title 38 United States Code


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  He died in June 1995, and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The appellant provided testimony at a personal hearing before the 
RO in October 1998, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran's Death Certificate lists his immediate cause of 
death as cardiac arrest due to lung cancer.

2.  At the time of the veteran's death in June 1995, service 
connection had not been established for any disability, nor did 
the veteran have a claim pending with VA.  Service connection had 
been denied for several medical conditions, including pulmonary 
tuberculosis (PTB).

3.  No competent medical evidence is of record that tends to show 
that either cardiac arrest or lung cancer was related to the 
veteran's military service.

4.  The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, was received by the RO in October 
1996, more than one year after the date of the veteran's death.

5.  The veteran's period of active duty was not during a 
recognized period of war.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.309, 3.312 (1998).

2.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000 (1998).

3.  The appellant's spouse did not meet the basic service 
eligibility requirements to entitle the appellant to nonservice-
connected VA death pension benefits.  38 U.S.C.A. §§ 101, 1521, 
1541 (West 1991 & Supp. 1999); 38 C.F.R. § 3.2 (1998).

4.  The appellant does not have basic eligibility for Chapter 35 
education benefits. 38 C.F.R. § 3.807.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's heart, lungs and chest were 
clinically evaluated as normal on his August 1976 enlistment 
examination, as well as his August 1980 separation examination.  
The service medical records show treatment for or diagnosis of a 
heart disorder or lung cancer during the veteran's period of 
active duty.  However, his service medical records show that he 
was exposed to tuberculosis (TB) from January to March 1979.  X-
rays conducted in March and July 1979 revealed a normal chest.  

In his lifetime the veteran submitted several service connection 
claims, including TB.  However, service connection was not 
established for any disability during the veteran's lifetime.  
His claim of entitlement to service connection for a positive TB 
test and PTB was denied by a November 1994 rating decision.  A 
review of the documents assembled for the Board's review does not 
show that the veteran had a claim pending at the time of his 
death.

In July 1995, the RO received the appellant's VA Form 21-530, 
Application for Burial Benefits, accompanied by a copy of the 
veteran's Death Certificate.  The Death Certificate shows that 
the veteran died in June 1995, and lists his immediate cause of 
death as cardiac arrest due to lung cancer.

The appellant's VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child, was received by the RO in October 
1996, more than one year after the date of the veteran's death.

The evidence on file includes medical records from the Veterans 
Memorial Medical Center in Quezon City, Philippines, which show 
that the veteran was hospitalized at the facility from January to 
February 1994.  During this hospitalization, the veteran as 
treated for deep venous thrombosis of the common femoral vein, 
superficial vein and popliteal vein; epithelial inclusion cyst, 
status-post biopsy; minimal PTB; and osteoarthritis, lumbar 
vertebrae.  Nothing in these records related any of these 
conditions to the veteran's period of active service.

Also on file is a March 1994 statement from St. Luke's Medical 
Center that certified that the veteran had been treated for deep 
vein thrombosis from February 1994 to March 1994.

April 1994 VA outpatient treatment records show consultation 
regarding osteoarthritis of the spine.  

A May 1994 Surgical Pathology Report from the Medical City 
General Hospital showed that a right lung biopsy revealed 
epidermoid carcinoma, poorly differentiated.  Bronchial washing, 
cytology, was positive for malignancy (carcinoma).  A CT scan of 
the chest, conducted in that same month, showed a sizable 
pneumonic process with air bronchogram in the posterior segment 
of the right upper lobe.  Opposite this pneumonic process, there 
was a 16.4 mm x 26.6 mm isodense, non-enhancing density at the 
right peritracheal, suprahiler area and also associated with 
other oval densities at the left side and posterior paratracheal 
as well as the level of carina.  The heart was not enlarged.  The 
aorta and other great vessels were unremarkable.  

In an August 1994 statement, the VA Medical Center (VAMC) in West 
Los Angeles, California, certified that the veteran had been 
found to have terminal lung cancer, and that he was currently 
undergoing chemotherapy.  Nothing in this statement related the 
veteran's lung cancer to his period of active service.

Also on file is a June 1995 VA hospitalization report, which 
shows that the veteran was admitted for hand surgery three days 
prior to his death.  It was noted that he was stage III-B 
squamous cell carcinoma of the lung, unresectable, status-post 
chemotherapy and radiation treatments.  The veteran was schedule 
for a hand clinic appointment on the date of his death, when he 
was found lying on the floor pulseless and not breathing.  
Resuscitation efforts were initiated, but ultimately called off, 
and the veteran was pronounced dead.  

At her October 1998 personal hearing, the appellant noted that 
the veteran was treated for PTB during service, and contended 
that PTB was a factor in the veteran's death.  Specifically, she 
contended that the PTB caused the veteran's lung cancer.

In a February 1999 Supplemental Statement of the Case - issued to 
the appellant in March 1999 - the RO denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death as not well-grounded.  The claims of entitlement 
to accrued benefits and nonservice-connected death pension were 
denied as a matter of law.

I.  Cause of Death

Legal Criteria.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (1998).  In order to constitute the 
principal cause of death the service-connected disability must be 
one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it must be 
shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a well-
grounded claim.  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality and 
quantity of the evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause of 
the veteran's death, there must be medical evidence that 
demonstrates a nexus between the cause of the veteran's death and 
a disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Lay assertions of medical causation or a 
medical diagnosis cannot constitute evidence to render a claim 
well grounded.  Grottveit, 5 Vet. App. at 93.


Analysis.  In the instant case, the Board finds that the 
appellant has not submitted a well-grounded claim of entitlement 
to service connection for the cause of the veteran's death.

As stated above, the veteran's Death Certificate lists his 
immediate cause of death as cardiac arrest due to lung cancer.  
The veteran was not service-connected for any disability during 
his lifetime, to include lung cancer or a heart disorder.  
Furthermore, there is no competent medical evidence that relates 
the veteran's cause of death to his period of active service.  
The only evidence advanced to establish a relationship between 
the cause of the veteran's death and his period of service are 
the appellant's evidentiary assertions that the veteran's PTB 
caused or contributed to his lung cancer.  Nothing in the record, 
however, shows that the appellant is qualified to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (evidence which requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, skill, 
experience, training, or education).  Consequently, these 
evidentiary assertions cannot well ground the appellant's claim.  
See Grottveit at 93; Caluza at 504. 

As an additional matter, the Board notes that in Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant in 
the absence of a well-grounded claim.  However, VA may, dependent 
on the facts of the case, have a duty to notify the veteran of 
the evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette, 8 Vet. App. at 79.  The Board finds that the 
RO has advised the appellant of the elements necessary for a 
well-grounded claim, and the appellant has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground her claim.  McKnight 
v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.  Moreover, 
since the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Accrued Benefits

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise provided, 
periodic monetary benefits to which a veteran was entitled to at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid for 
a period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000 (1998).  Applications for accrued benefits must be filed 
within one year after the date of the veteran's death.  Id.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd sub 
nom. Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") construed the provisions of 38 U.S.C.A. 
§§ 5121 and 5101(a), and found that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must have 
had a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision.

In the instant case, a review of the record shows that the 
veteran was not service-connected for any disability at the time 
of his death, nor did he have a claim pending at the time of his 
death.  Therefore, the appellant is not eligible for accrued 
benefits pursuant to the Federal Circuit's holding in Jones, 
supra.  Even if the appellant qualified for accrued benefits 
under Jones, the evidence shows that her claim for accrued 
benefits was received in October 1996, more than one year after 
the date of the veteran's death.  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Since 
the appellant's application was not received within the period of 
time required by law, she is ineligible for accrued benefits.

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt rule is 
not for application.

II. Nonservice-connected Death Pension

Under 38 U.S.C.A. § 1541(a), pension is payable to the surviving 
spouse of a veteran of a period of war, provided that the veteran 
met the service requirements of 38 U.S.C.A. § 1521(j) and 
provided that the veteran and his spouse were married prior to a 
specified date for a period of more than one year or for any 
period of time if a child was born of the marriage, or was born 
to them before the marriage.  38 U.S.C.A. § 1541(f).  A veteran 
was deemed to have met the service requirements if he served in 
the active military, naval, or air service for 90 days or more 
during a period of war; or if, during a period of war, he was 
discharged or released from such service for a service-connected 
disability; or if he served for a period of 90 consecutive days 
or more and such period began or ended during a period of war; or 
if he served for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j).

The veteran served on active duty from August 1976 to August 
1980.  Thus, his service was not during any of the legally 
recognized periods of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  
Since the veteran did not serve during a period of war, the 
appellant is ineligible for nonservice-connected death pension.  
38 U.S.C.A. §§ 1521(j), 1541(a).  Therefore, the appellant's 
claim must be denied as a matter of law.  See Sabonis, supra.  As 
the law is dispositive of the instant case, the benefit of the 
doubt rule is not for application.

IV.  Dependents' Educational Assistance under Chapter 35.

For the purposes of dependents' educational assistance under 38 
U.S.C.A. § Chapter 35, a surviving spouse of the veteran will 
have basic eligibility for benefits where the veteran had a 
permanent total service-connected disability in existence at the 
date of death; or where the veteran died as a result of a 
service-connected disability. 38 C.F.R. § 3.807(a).  In this 
case, the veteran did not have a permanent total service- 
connected disability at the time of his death, and, as decided 
above, the cause of the veteran's death is not service-related.

Accordingly, the Board finds that the appellant has not met the 
conditions for eligibility for dependents' educational assistance 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§5107; 38 C.F.R. § 3.807.  Therefore, her claim must be denied as 
a matter of law.  See Sabonis, supra.  As the law is dispositive 
of the instant case, the benefit of the doubt rule is not for 
application.


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 of Title 38 United States Code is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

